Name: 79/857/EEC: Council Decision of 15 October 1979 appointing members and alternate members of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-23

 Avis juridique important|31979D085779/857/EEC: Council Decision of 15 October 1979 appointing members and alternate members of the Advisory Committee on Social Security for Migrant Workers Official Journal L 265 , 23/10/1979 P. 0010 - 0011****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 79/857/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 51 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 8 FEBRUARY 1977 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD 8 FEBRUARY 1977 TO 7 FEBRUARY 1979 , HAVING REGARD TO THE LISTS OF CANDIDATES SUBMITTED TO THE COUNCIL BY THE GOVERNMENTS OF THE MEMBER STATES , WHEREAS THE FRENCH GOVERNMENT WILL SUBSEQUENTLY SUBMIT A CANDIDATE TO FILL THE VACANCY FOR AN ALTERNATE MEMBER IN THE CATEGORY OF EMPLOYERS ' REPRESENTATIVES ; WHEREAS THE LUXEMBOURG GOVERNMENT WILL SUBSEQUENTLY SUBMIT A LIST OF CANDIDATES TO FILL THE THREE VACANCIES IN THE CATEGORY OF TRADE UNIONS ' REPRESENTATIVES ; WHEREAS THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE SHOULD BE APPOINTED FOR A PERIOD OF TWO YEARS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING ARE HEREBY APPOINTED MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD 15 OCTOBER 1979 TO 14 OCTOBER 1981 : A . GOVERNMENT REPRESENTATIVES // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR DONIS // MR MERTENS // MR DUPUIS // DENMARK // MR TRIER // MR VORRE // MR ANDERSEN // GERMANY // MR HAASE // MR KAUPPER // MR BURCHARDT // FRANCE // MISS RUELLAN // MR HAMON // MR DECISIER // IRELAND // MR COLLINS // MR FORRESTAL // MR TRANT // ITALY // MR BOVA // MR CRISTOFANELLI // MRS PIRRONE // LUXEMBOURG // MR NOSBUSCH // MR REIFFERS // MR DERATTE // NETHERLANDS // MR DIRKEN // MR VAN NIJNANTEN // MR BLOEMHEUVEL // UNITED KINGDOM // MR REFFELL // MR SEABOURN // MR SLOANE // B . TRADE UNION REPRESENTATIVES // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR PEETERS // MR VERBOVEN // MR POTTILLIUS // DENMARK // MR VOGNBJERG // MR LARSEN // MR NIELSEN // GERMANY // MR ELSNER // MRS WULF-MATHIES // MRS RENKEN // FRANCE // MR CAPPE // MR BRIDIER // MR JACQUOT // IRELAND // MR MURPHY // MR KENNEDY // MR MULHALL // ITALY // MR MOTTA // MR TOSINI // MR FABRETTI // LUXEMBOURG // - // - // - // NETHERLANDS // MR MADLENER // MR VAN DRAAT // MR BODE // UNITED KINGDOM // MR ECCLES // MR MAWER // MR MACGOUGAN // C . REPRESENTATIVES OF EMPLOYERS ' ORGANIZATIONS // // ( A ) MEMBERS // // ( B ) ALTERNATES // BELGIUM // MR FRANSMAN // MRS DE SCHRIJVER-STORM // MRS LAMBERT-BEAUFILS // DENMARK // MR CHRISTENSEN // MRS SIMONSEN // MRS JOHANSEN // GERMANY // MR SCHNABEL // MR LOW // MR GLAUBITZ // FRANCE // MR MARTIN // MR VRILLON // - // IRELAND // MR HARRINGTON // MR HARTY // MR RICE // ITALY // MR TORELLA // MR MISSERVILLE // MR NASONI // LUXEMBOURG // MR RECKINGER // MR SAUBER // MR PAULY // NETHERLANDS // MRS DE QUANT // MR VAN RENS // MR ZWARTS // UNITED KINGDOM // MR ASHLEY // MR COBB // MRS HARRISON // ARTICLE 2 THE COUNCIL SHALL SUBSEQUENTLY APPOINT AN ALTERNATE MEMBER TO FILL THE VACANCY FOR A FRENCH EMPLOYERS ' REPRESENTATIVE , AND MEMBERS AND ALTERNATES TO FILL THE THREE VACANCIES IN THE CATEGORY OF LUXEMBOURG TRADE UNION REPRESENTATIVES . DONE AT LUXEMBOURG , 15 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS